DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 09/12/2022 is acknowledged. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 432 in Fig. 11 (sleeve 432 referenced in paragraphs [0081]-[0083], [0086]); reference number 437 (first/upper surface 437 in paragraphs [0084]-[0085]); reference number 452 (opening 452 in paragraph [0085]), possibly mis-labeled as 252 in Fig. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a first portion of a first side of an exterior surface of the core is generally parallel to a second portion of a second side of the exterior surface of the core” and “wherein the first portion of the first side of the exterior surface and the second portion of the second side of the exterior surface are generally parallel to a central axis of the core.” While it is noted that Applicant has described “generally parallel” as meaning ±5° from parallel in paragraphs [0054] and [0056] of the specification, the limitations are indefinite because the meaning of “parallel” surfaces/lines as understood by one of ordinary skill in the art does not allow for negotiation with respect to whether the surfaces/lines intersect or not. Surfaces/lines can either be parallel or not parallel, and the scope of “generally parallel” is unclear. Even if the term “generally” is used here to mean “usually,” or similar, it still renders the claim indefinite because it is not clear if the claim positively requires the surfaces to be parallel or not. The limitation can be clarified using alternative terminology.
Claim 8 recites “wherein a thickness of the sleeve, as measured between the cap and the external surface of the sleeve, is generally uniform about a perimeter of the cap.” The limitation is indefinite because a thickness could be measured as claimed in multiple ways, leading to ambiguity as to the scope of the claim. As claimed, the thickness could be measured in at least the two ways indicated in the annotated figure below. If the claim is intended to require a thickness is measured as shown by reference number 350 in Fig. 7B, Applicant could consider “a thickness of the sleeve, as measured from the cap to the external surface of the sleeve, is generally uniform about a perimeter of the cap,” or similar.

    PNG
    media_image1.png
    122
    383
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grossman et al., US 5152860 A, provided in Applicants’ IDS.

Grossman discloses mandrel assemblies having a metal core and an elastomeric, deformable sheath around which composite material is formed (Abstract; col. 3, lines 61-65; col. 4, lines 17-24). After forming, the metal cores are removed, and then the elastomeric sheaths are removed, leaving, for example, a thrust reversing cascade for a jet engine (col. 2, lines 39-55; col. 5, lines 6-11).

    PNG
    media_image2.png
    223
    421
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    194
    272
    media_image3.png
    Greyscale


Regarding claim 1, Grossman discloses a hybrid mandrel for forming a composite part (mandrel assembly 29, see Figs. 3 and 6, Abstract), comprising: a core including a rigid material (metal core 31); and a sleeve located around the core, the sleeve comprising an elastomeric material (elastomeric sheath 33), wherein an external surface of the sleeve is configured to form an interior surface of the composite part (used in the formation of composite modules and structures, see Fig. 3 and above citations).

Regarding claim 2, Grossman discloses the hybrid mandrel of claim 1, wherein the rigid material of the core comprises at least one of a plastic, a metal, a metal alloy, or a ceramic (metal core).

Regarding claim 6, Grossman discloses the hybrid mandrel of claim 1, wherein a first portion of a first side of an exterior surface of the core is generally parallel to a second portion of a second side of the exterior surface of the core, and wherein the first portion of the first side of the exterior surface and the second portion of the second side of the exterior surface are generally parallel to a central axis of the core (Figs. 3, 6).

Regarding claim 9, Grossman discloses the hybrid mandrel of claim 1, wherein the composite part comprises at least one of a thrust reverser cascade, a wingbox, an aircraft door, or a flight control surface component (thrust reverser cascade). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman as applied to claim 1 above, and further in view of Blot et al., US 20090246531 A1. 

Regarding claim 3, Grossman discloses the hybrid mandrel of claim 1. Grossman does not disclose the rigid material of the core comprises a washout material.
However, using a washout material as an alternative to a rigid metal core in a similar configuration was known in the art. In the same field of endeavor, Blot teaches, in a similar hybrid mandrel assembly (core 18 comprising central part 20 and flexible envelope/sheath 22, [0034], Figs. 1-3), using a washout material (central part 20, made of water-soluble material which can dissolve or disintegrate, such as AquaCore™ 1024, [0034]-[0036]) which serves as a rigid core internal to an elastomeric sheath (flexible envelope/sheath 22, made of, e.g., PTFE [0034]-[0037], [0041]) in forming a composite part ([0024]). Blot teaches using a washout material allows for the geometry of the core to be adapted to the molded part (Abstract, [0017], [0057]).

    PNG
    media_image4.png
    176
    393
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    246
    426
    media_image5.png
    Greyscale

One of ordinary skill in the art could have substituted the rigid material of the core comprising a washout material for the rigid metal core of Grossman, yielding the predictable results of providing a rigid, removable material at the core of the hybrid mandrel. Furthermore, using a washout material allows for the rigid core of the hybrid mandrel to be reshaped as necessary so the geometry of the mandrel can be adapted to the molded part, as taught by Blot.

Regarding claim 4, Grossman in view of Blot teaches the hybrid mandrel of claim 3. The combination teaches the washout material comprises a composition comprising particles in a soluble binder. (Blot teaches the washout material is AquaCore™ 1024 [0035], which is known to comprise particles in a soluble binder; please note that the SDS for AquaCore™ 1024 discloses the material comprises particles in a soluble binder, and the SDS has been provided as an attachment.) 

Regarding claim 7, Grossman discloses the hybrid mandrel of claim 1. Grossman does not disclose a width of the core as measured at a first end of the hybrid mandrel is greater than a width of the core as measured at a second end of the hybrid mandrel, the second end of the hybrid mandrel being opposite the first end of the hybrid mandrel.
Blot, introduced above, teaches a width of the core as measured at a first end of the hybrid mandrel is greater than a width of the core as measured at a second end of the hybrid mandrel, the second end of the hybrid mandrel being opposite the first end of the hybrid mandrel (Figs. 1 and 3). Blot teaches the shape is useful to form a stiffener 12, used to enhance mechanical characteristics of certain elements in the aeronautical field ([0002]).

    PNG
    media_image6.png
    322
    582
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the shape of the core of Grossman so that a width of the core as measured at a first end of the hybrid mandrel is greater than a width of the core as measured at a second end of the hybrid mandrel, the second end of the hybrid mandrel being opposite the first end of the hybrid mandrel in order to form differently-shaped composite structures, such as stiffeners used in the aeronautical field, as taught by Blot. 
Furthermore, a change in shape has been shown as an obvious matter of choice absent persuasive evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B).

Regarding claim 8, Grossman discloses the hybrid mandrel of claim 1. Grossman does not disclose a cap located in an orifice defined by the sleeve, wherein a thickness of the sleeve, as measured between the cap and the external surface of the sleeve, is generally uniform about a perimeter of the cap.
Blot, introduced above, teaches using plugs 24 to block the open ends of the elastomeric sheath 22 ([0053], [0056], Fig. 2). Blot shows a thickness of the sleeve, as measured between the cap and the external surface of the sleeve, is generally uniform about a perimeter of the cap (Fig. 2). Blot teaches that the plugs are useful to obtain a sealed core assembly ([0056]).
It would have been obvious to one of ordinary skill in the art to modify the hybrid mandrel of Grossman to include a cap located in an orifice defined by the sleeve, wherein a thickness of the sleeve, as measured between the cap and the external surface of the sleeve, is generally uniform about a perimeter of the cap in order to provide a sealed hybrid mandrel assembly. One of ordinary skill in the art would recognize that the provision of a cap as claimed would provide a separation between the cores and any surrounding composite molding material.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman as applied to claim 1 above, and further in view of Vontell et al., US 7815839 B2, provided in Applicants’ IDS.

Regarding claim 5, Grossman discloses the hybrid mandrel of claim 1. Grossman is silent regarding the rigid material of the core having a melting point greater than a melting point of the composite part and less than a melting point of the elastomeric material of the sleeve.
Grossman discloses the rigid material of the core is a metal but is not limited on the specific material or its melting point. Grossman does not limit a melting point of the composite part, and Grossman discloses the elastomeric material of the sleeve is a silicone rubber (col. 4, lines 5-12), which can be considered to not melt.
In the same field of endeavor, Vontell teaches a hybrid mandrel comprising a rigid inner core and an elastomeric outer layer (Abstract; col. 2, line 27 – col. 3, line 5) wherein the inner core is at least partially formed of a low melting point material, i.e., materials that melt at relatively low temperatures that are higher than the temperature at which material is cured within a tooling in which the mandrel is used, but lower than the temperatures at which detrimental changes to the properties of the cured materials could occur (col. 2, lines 36-51). Vontell teaches that use of such materials enables removal of the mandrel without imparting mechanical stress on the cured component, and such materials include metals (col. 2, lines 45-51). The elastomeric material is removed after melting out of the inner core (col. 2, lines 65-67), and therefore the melting point of the core is less than the melting point of the elastomeric material of the sleeve, which can be formed of, e.g., silicone rubber (col. 3, lines 3-5). 
It would have been obvious to modify the core of the hybrid mandrel of Grossman to specify that the rigid material of the core has a melting point greater than a melting point of the composite part and less than a melting point of the elastomeric material of the sleeve in order to facilitate removal of the mandrel with reduced mechanical stress on the cured component, as taught by Vontell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090260703 A1, Iwai et al., see composite bar 4 comprising inner bar 4a made of aluminum and outer member 4b made of silicone rubber. See also the use of a water-soluble core as an alternative.
US 20080131716 A1, Ridges, teaches a similarly constructed hybrid mandrel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754